FILED
                           NOT FOR PUBLICATION                              MAR 23 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PARMINDER SINGH BHAGTANA,                        No. 07-71631

             Petitioner,                         Agency No. A096-152-279

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 12, 2010
                             San Francisco, California

Before: B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Parminder Singh Bhagtana, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We grant the petition for review and remand for further proceedings.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The BIA determined that Bhagtana’s failure to submit his fingerprints by the

deadline imposed by the IJ was sufficient reason to deny his application for

asylum, withholding of removal, and relief under the Convention Against Torture.

See 8 C.F.R. § 1003.47(c). The agency, however, did not have the benefit of our

intervening decision in Cui v. Mukasey, 538 F.3d 1289 (9th Cir. 2008), which held

that refusing to continue proceedings for fingerprint processing may be an abuse of

discretion. We remand for the agency to reconsider its denial of Bhagtana’s

application in light of Cui. See id. at 1292-95; see also Karapetyan v. Mukasey,

543 F.3d 1118, 1129-32 (9th Cir. 2008).

      PETITION FOR REVIEW GRANTED, REMANDED.